Proceeding pursuant to CPLR article 78 to review a determination of the Acting Director of Special Housing/Inmate Disciplinary Program of the New York State Department of Correctional Services dated September 7, 2007, which confirmed a determination of a Hearing Officer *451dated July 3, 2007, made after a tier III disciplinary hearing, finding that the petitioner had violated institutional rules, and imposing penalties.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
There is no support for the petitioner’s claim that he was denied his right to call a witness on his behalf. The proposed witness would have presented testimony that was redundant in light of the testimony of other witnesses (see 7 NYCRR 254.5 [a]; Matter of Igartua v Selsky, 41 AD3d 717 [2007]; Matter of Pettus v West, 28 AD3d 907, 908 [2006]; Matter of Seymour v Goord, 24 AD3d 831, 832 [2005]). Moreover, the record reflects that the petitioner was afforded a full and fair opportunity to defend against the charges and to participate in the hearing (see Matter of Davis v Goord, 21 AD3d 606, 609 [2005]). Rivera, J.P., Miller, Garni and McCarthy, JJ., concur.